Citation Nr: 1325957	
Decision Date: 08/15/13    Archive Date: 08/26/13

DOCKET NO.  11-12 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manchester, New Hampshire


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent for ischemic heart disease.  


REPRESENTATION

Veteran represented by:	New Hampshire State Veterans Council


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel






INTRODUCTION

The Veteran had active service from September 1964 to June 1967.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a November 2010 rating decision of the Manchester, New Hampshire, regional office (RO) of the Department of Veterans Affairs (VA). 

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that the 30 percent evaluation initially assigned to his service connected ischemic heart disease is inadequate to reflect the impairment produced by this disability.  The Board finds that further development is required before the matter can be finally adjudicated, as discussed below.

At the most recently afforded a VA examination in May 2010, it was noted that the Veteran carries nitroglycerin for use on an as needed basis, and that he used it approximately once each week.  Since this examination, the Veteran states in an October 2012 letter that his heart disability has now increased in severity to such an extent that he is required to use nitroglycerin on a daily basis.  He also notes that he has been diagnosed with diabetes, which has also adversely affected his heart disability.  

When a veteran claims that a disability is worse than when originally rated, and the available evidence is inadequate to evaluate the current state of the disability, the VA must provide a new examination.  Olsen v. Principi, 3 Vet. App. 480, 482 (1992); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997) (holding that the veteran was entitled to a new examination after a two year period between the last VA examination and the veteran's contention that the pertinent disability had increased in severity).  Furthermore, the veteran is entitled to a new VA examination where there is evidence (including his statements) that the condition has worsened since the last examination.  Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  Therefore, the Veteran must be scheduled for a new VA examination of his ischemic heart disease. 

Accordingly, the case is REMANDED for the following action:

1.  After obtaining any necessary permission from the Veteran, obtain all records pertaining to the treatment of his ischemic heart disease from 2011 to the present and associate them with the claims folder or electronic record.  

2.  Once all records have been obtained and associated with the claims folder or electronic records, schedule the Veteran for a VA examination of his ischemic heart disability.  The claims folder must be provided to the examiner for use in the study of this case.  All indicated tests and studies necessary to evaluate the Veteran should be conducted, to include an estimate of the METs required before the Veteran experiences dyspnea, fatigue, angina, dizziness, or syncope.  The examiner should also note the presence or absence of left ventricular dysfunction and should further note any associated ejection fraction.  

3.  After the development requested above has been completed to the extent possible, the RO should again review the record.  If any benefit sought on appeal, for which a notice of disagreement has been filed, remains denied, the Veteran and representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


